Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney      Chase J. Brill (Reg. No. 61,378) on 11/11/21, the application has been amended as follows:

1.	(Currently Amended) An aftertreatment system, comprising:
a selective catalytic reduction (SCR) system including an SCR catalyst;
a differential pressure (dP) sensor operatively coupled to the SCR system, the dP sensor configured to measure a value of a differential pressure across the SCR catalyst;
a temperature sensor operatively coupled to the SCR system; 
an exhaust air mass-flow sensor configured to measure a value of exhaust air mass-flow in the aftertreatment system  ; and
a controller communicatively coupled with each of the dP sensor and the temperature sensor, the controller configured to:
determine a first output value from the dP sensor, the first output value indicative of the value of the differential pressure across the SCR catalyst,
determine a first temperature output value from the temperature sensor,  
calculate a flow coefficient of the SCR system,

estimate an exhaust air mass-flow output from the aftertreatment system using the first output value from the dP sensor, the flow coefficient, and the density of the exhaust air inside the SCR system,
obtain [[a]] the value of exhaust air mass-flow from the exhaust air mass-flow sensor, 
compare the estimated exhaust air mass-flow to the value of exhaust air mass-flow obtained from the exhaust air mass-flow sensor, and
in response to comparing the estimated exhaust air mass-flow to the value of exhaust air mass-flow obtained from the exhaust air mass-flow sensor, detect an error in the exhaust air mass-flow sensor.

15.	(Currently Amended) An aftertreatment system, comprising:
a selective catalytic reduction (SCR) system including an SCR catalyst;
a plurality of temperature sensors operatively coupled to the SCR catalyst, wherein the plurality of temperature sensors includes a first temperature sensor configured to measure a temperature of an inlet of the SCR catalyst, and a second temperature sensor configured to measure a temperature of an outlet of the SCR catalyst;
an ambient pressure sensor; 
an exhaust air mass-flow sensor configured to measure a value of exhaust air mass-flow in the aftertreatment system; and 
a controller communicatively coupled with the plurality of temperature sensors and the ambient pressure sensor, the controller configured to:
determine a first output value from the first temperature sensor, the first output value indicative of the temperature of the inlet of the SCR catalyst,

determine a third output value from the ambient pressure sensor, the third output value indicative of a value of an ambient pressure, 
calculate a flow coefficient of the SCR system, [[]]
estimate an exhaust air mass-flow output from the aftertreatment system using the first output value from the first temperature sensor, the second output value from the second temperature sensor, the third output value from the ambient pressure sensor, and the flow coefficient [[.]];
obtain the value of exhaust air mass-flow from the exhaust air mass-flow sensor, 
compare the estimated exhaust air mass-flow to the value of exhaust air mass-flow obtained from the exhaust air mass-flow sensor, and
in response to comparing the estimated exhaust air mass-flow to the value of exhaust air mass-flow obtained from the exhaust air mass-flow sensor, detect an error in the exhaust air mass-flow sensor.

17.	(Currently Amended) The aftertreatment system of claim 15, wherein estimating the exhaust air mass-flow output comprises calculating  a density of exhaust air inside the SCR system.

-Claims 8-14, 20 have been canceled.


                Allowable Subject Matter
Claims 1, 4-6, 15, 17 are allowed.

    Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Avww.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/D.T./
Examiner, AU 3747

/HAI H HUYNH/Primary Examiner, Art Unit 3747